Citation Nr: 0030711	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from March to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim.  

The Board cannot decide, at this point, whether this claim 
should be reopened.
Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996). 

According to statements shown in the recent medical evidence, 
as well as notifications of hospitalization received by the 
RO in the 1980s, it appears that the appellant has received 
extensive post-service psychiatric treatment and 
hospitalization, much of it at VA facilities.  It is unknown 
whether VA records exist that may be sufficient to reopen 
this claim.  However, a remand to obtain these records is 
clearly warranted.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The veteran also receives Social Security Administration 
(SSA) disability benefits and has reported receiving private 
treatment for a psychiatric disorder from Dr. Chen at St. 
Anne's Hospital and from Lalit B. Savla, M.D.  Additional 
development is warranted in this regard.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
submit a list of the VA facilities where 
he has received outpatient treatment or 
been hospitalized since his separation 
from service for his schizophrenia.  The 
RO should then obtain and associate with 
the claims file the veteran's complete 
medical records from all referenced VA 
facilities, including, but not limited 
to, the VA Medical Centers in 
Fayetteville, Chicago (both Hines and 
Westside), and Indianapolis, for all 
treatment and hospitalization from 1969 
to the present.  If records are not 
available, a negative response should be 
provided.

2.  Tell the veteran that the private 
medical records reflecting treatment for a 
psychiatric condition to which he has 
referred (i.e., from Dr. Chen at St. 
Anne's Hospital and from Lalit B. Savla, 
M.D.) are important in connection with his 
claim and that, if there are private 
records pertinent to his claim, he should 
obtain and submit those records. 

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
appellant.  Request from SSA copies of all 
the documents or evidentiary material that 
were used in considering the appellant's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

4.  Thereafter, readjudicate the 
appellant's claim, with consideration of 
the entire record and all applicable laws 
and regulations.  See 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

5.  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Allow an 
appropriate period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

- 5 -


